Citation Nr: 0307670	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  98-06 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for service connection 
for a left knee disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant and her husband, mother and father
ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to March 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from September 1996 and March 1998 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fort Harrison, Montana.  The September 1996 rating 
decision denied service connection for a left shoulder 
disability.  The March 1998 rating decision denied service 
connection for a left knee disability and for a right knee 
disability, the latter on the basis that no new and material 
evidence had been submitted to reopen that claim which had 
previously been denied in a final rating decision in February 
1996.

Concerning the left shoulder claim, a hearing was held at the 
RO before a VA hearing officer in October 1997.  A hearing 
was held on June 29, 1999, in Fort Harrison, Montana, before 
M. Sabulsky, a Veterans Law Judge who was designated by the 
Board's Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  In December 1999, the Board 
remanded the claim for further development of the evidence.

The Board remanded the knee claims in December 1999 because 
it construed a statement made by the veteran on an April 1998 
VA Form 9 as a notice of disagreement with the March 1998 
rating decision in which the RO denied those claims, and 
therefore the Board ordered the RO to issue a statement of 
the case on those claims.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  The RO issued the statement of the case in 
January 2000, and the veteran perfected her appeal to the 
Board by filing a VA Form 9 in March 2000.

The veteran requested a hearing before the Board on the knee 
claims on her March 2000 VA Form 9.  The RO immediately 
placed the veteran's name on a list of appellants to be 
scheduled for hearing before the Board and wrote her a letter 
informing her of this and giving her an opportunity to select 
other types of hearings.  The veteran did not reply to the 
letter but she subsequently made other claims, which are not 
before the Board on appeal, and submitted additional evidence 
in connection with the left shoulder claim, and the RO began 
development of the new claims and also continued development 
of the left shoulder claim.  In June 2002, the veteran's 
representative notified the RO that the veteran had moved 
with her husband to San Antonio, Texas, and the 
representative provided a change of address.  The claims file 
has since been under the jurisdiction of the Houston RO.  
However, when the RO has attempted to contact the veteran at 
the new address, all letters have been returned, including a 
letter notifying the veteran of the date and time to report 
for the requested Board hearing on the knee claims.  One 
return-stamp from the post office indicated that the letter 
was undeliverable because there was "no such number".  The 
veteran failed to report for that hearing which had been 
scheduled in February 2003.

The RO made diligent efforts to find the veteran, including 
searching on the internet for her under her maiden and 
married surnames.  In this regard, the Board notes that the 
veteran indicated on her July 1995 original application for 
VA benefits that she and her husband had divorced in 1994; 
however, she continued to use his last name.  When she had 
her representative inform the RO that she had moved to San 
Antonio with her husband, that message did not include her 
husband's last name and she had never informed the RO before 
this communication that she had remarried.  Therefore, the 
RO's internet searches may have been unsuccessful because the 
veteran may have again changed her last name if she had 
remarried.

The RO also contacted her representative in January 2003 
about the incorrect address and inability to contact the 
veteran.  The representative indicated that he would see if 
he could find anything in his files regarding the veteran's 
whereabouts, but he never informed the RO that he had been 
able to get in touch with the veteran.  A review of the 
claims file indicates that the veteran is not presently 
receiving VA benefits, and therefore this is not a case where 
the RO has any information, such as an address of a bank or 
financial institution where the veteran is receiving benefit 
checks, where it could possibly obtain a home address.  Under 
these circumstances, the Board concludes that VA has done all 
that it can do to locate the veteran and to afford her the 
Board hearing that she requested in connection with the knee 
claims.  Concerning this, the Board notes that the veteran 
bears the burden of keeping VA apprised of her whereabouts 
and that, where she does not, "there is no burden on the 
part of the VA to turn up heaven and earth to find [her]."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Accordingly, 
the Board will proceed to review the claim on appeal.


FINDINGS OF FACT

1.  The veteran sustained a contusion or bruise to her left 
shoulder with mild neuralgia in service in August 1993 when 
the tailgate of a truck fell open on her shoulder.

2.  A current left shoulder disability, if any, is not the 
result of the injury sustained to the left shoulder in 
service.

3.  The veteran sustained an injury to the left knee prior to 
service for which she underwent arthroscopic surgery.

4.  The veteran experienced intermittent symptoms, such as 
pain, in the left knee during service.

5.  There was no permanent worsening of the left knee 
condition during active duty.

6.  Current medical evidence pertaining to the lower 
extremities reflects no complaints or findings relevant to a 
current left knee disability.

7.  The RO denied service connection for a right knee 
disability in a February 1996 rating decision which the 
veteran did not appeal.

8.  Evidence presented or secured since the February 1996 
rating decision denying service connection for a right knee 
disability does not bear directly and substantially upon the 
specific matter under consideration and, either by itself or 
in connection with evidence previously assembled, it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  A left shoulder disability, if any, was not incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).

2.  A left knee disability, if any, was not incurred in or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).

3.  The February 1996 rating decision denying service 
connection for a right knee disability is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

4.  Evidence received since the February 1996 rating decision 
denying service connection for a right knee disability is not 
new and material, and the veteran's claim for service 
connection for a right knee disability has not been reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

While this case was being developed at the RO, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted in November 
2000, which emphasized VA's obligation to notify claimants 
what information or evidence is needed in order for a claim 
to be substantiated and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet subject to a final decision 
as of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  VA has promulgated regulations implementing the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by VA 
as of that date, except with regard to applications to reopen 
previously denied claims.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

VA's duties under the VCAA have been fulfilled in this case.  
VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him/her 
whether s/he or VA bears the burden of producing or obtaining 
that evidence or information.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In this case, the RO specifically notified 
the veteran of the VCAA regulations in two supplemental 
statements of the case in February 2002, one pertaining to 
the knee claims and the other, the left shoulder claim.  
These supplemental statements of the case were sent to the 
veteran at her old address - four months prior to her 
notifying the RO that she had moved - and they were not 
returned to the RO as undelivered.  Therefore, the veteran 
apparently received these documents.  The supplemental 
statements of the case provided the veteran with notice of 
the VCAA regulations, and it readjudicated her claims in 
light of all the evidence of record because previous 
adjudications had been conducted prior to the enactment of 
the VCAA.  These documents, as well as earlier rating 
decisions, statements of the case and supplemental statements 
of the case have informed the veteran over the years of the 
legal requirements for service connection and of the evidence 
needed to substantiate her claims.  The veteran has been 
afforded two VA examinations to obtain medical evidence and 
opinions, and she has submitted numerous private medical 
reports in response to VA's informing her that she was free 
to submit medical evidence in support of her claims.  
Accordingly, the Board concludes that, with respect to these 
claims, all possible development has been conducted and all 
notification provided.  In so concluding, the Board notes 
that, even assuming that the notification provided to this 
veteran did not meet the requirements of the VCAA, there is 
nothing VA can do at this time to cure any such defect 
because, as noted in the Introduction, the veteran has not 
met her burden of keeping VA informed of her whereabouts and 
VA's efforts to contact her have been unsuccessful.

Requirements for Service Connection

Service connection may be established for a disability on a 
direct basis where a current disability exists and that 
disability is the result of a disease or injury incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be established for a disability 
resulting from aggravation during service of a disease or 
injury which preexisted service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).

A veteran is presumed to be in sound condition at entrance to 
service except for disorders noted at entrance or where clear 
and unmistakable evidence rebuts the presumption of sound 
condition for disorders not noted at entrance.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  History of the preservice 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition but will be considered together with 
all other material evidence in determinations as to 
inception.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  For veterans such as the veteran in this case 
who served during a period of war or after December 31, 1946, 
clear and unmistakable evidence is required to rebut the 
presumptions of aggravation where the preservice disability 
underwent an increase in severity during service, and clear 
and unmistakable evidence includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition during service are not 
considered "aggravation" for the purposes of section 1153 
for determinations of service connection based on aggravation 
of the preexisting condition.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  

The existence of a current disability is the cornerstone of a 
claim for service-connected disability compensation because 
compensation is awarded for current disability and not 
disability which a veteran experienced in the past but no 
longer experiences.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that VA's interpretation of section 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary because 
it comports with the other provisions of the statute as a 
whole).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the veteran.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  
Left shoulder claim.

Background.

Service medical records include a July 1992 enlistment 
examination report on which no complaints or findings 
relevant to a left shoulder disorder were noted.  On August 
18, 1993, the veteran complained of an injury to her left 
shoulder and arm four hours earlier.  The injury occurred 
when the tailgate of a 5 ton truck fell open on her shoulder.  
The veteran reported pain from the neck to the wrist and 
stated that it was an uncomfortable feeling.  She could move 
her shoulder and her fingers and had feeling in her 
fingertips.  She stated that it hurt when she moved and when 
she breathed.  A radiological report pertaining to the left 
shoulder and forearm did not demonstrate fracture or soft 
tissue abnormality.  There was no evidence of traumatic 
change.

The veteran returned for follow-up on the left arm and 
shoulder the next day at which time she reported an increase 
in pain and tingling in her hands and fingers.  When seen by 
a physician, she complained that her shoulder was sore.  
There was no numbness in her shoulder but occasional tingling 
in her fingers.  The examiner noted that there was no motor 
deficit per the veteran's history.  On examination, deep 
tendon reflexes were 2+/4 throughout the left upper 
extremity.  Passive range of motion was full without pain.  
Active range of motion produced pain with abduction greater 
than 90 degrees.  There was no ecchymosis, edema, or gross 
motor or sensory deficit.  There was tenderness to palpation 
over the acromial process.  The doctor's assessment was 
contusion of the left shoulder, mild neuralgia.  The veteran 
was given Motrin and was to return for reexamination as 
needed.

There were no further complaints or findings relevant to the 
injury to the left shoulder for the remainder of the 
veteran's period of active duty.  The veteran did not report 
the injury to her shoulder on the separation examination 
conducted in February 1994.  She answered "no" to a 
question about having or having ever had a painful or 
"trick" shoulder.  Clinical evaluation of the upper 
extremities was normal.  

In July 1995, the RO received the veteran's original 
application for compensation or pension in which she claimed 
service connection for a "right" shoulder condition.  In 
November 1995, the RO received a statement from the veteran 
in which she described having injured her shoulder in service 
when she was struck in the shoulder with the tailgate of a 
truck.  She stated that she had had pain since then and that 
lifting and repetitious activities had become painful.  The 
RO denied service connection for a right shoulder disability 
in a February 1996 rating decision.

In July 1996, the RO received a statement from the veteran 
explaining that she was mistaken when she claimed service 
connection for a "right" shoulder disability and that it 
was her "left" shoulder she wished to claim.  She stated 
she was having increased problems with her left shoulder at 
work.

A September 1996 report from a private physician, R.D.W., 
M.D., showed that the veteran provided a history of having 
injured her left shoulder three years earlier when a tailgate 
from a truck dropped on it.  She stated that subsequent to 
that injury she developed a discomfort in the left shoulder 
which seemed to be getting worse at her job in a Veterans 
Home where she was required to do heavy lifting.

Examination revealed no asymmetry or deformity.  There was 
some palpable tenderness across the upper trapezius.  There 
was no significant tenderness at the acromio-clavicular 
joint.  There was vague and inconsistent tenderness over the 
posterior lateral and anterior aspect of the shoulder.  There 
was no crepitation.  Range of motion was normal.  There was 
no weakness or motor atrophy.  X-ray was negative.  The 
assessment was left shoulder pain.

A July 1997 VA outpatient report from H.S.E., M.D., noted 
that the veteran complained of severe left shoulder pain 
unrelieved by Motrin.  The assessment was chronic left 
suprascapular bursitis.

In November 1997, the veteran underwent an examination by a 
private orthopedist, J.R.B., M.D., for VA adjudication 
purposes.  The veteran provided the history of the injury to 
her left shoulder in service.  The veteran reported pain in 
the supraspinatus area of both scapulae, up to the posterior 
trapezius musculatures.  She indicated that the pain extended 
up to the lateral cervical musculature, left equals right, 
and down each lateral arm to the elbows, left equals right.  
She stated that she experienced particular increased 
discomfort in the elbows.

On examination, there was full active and passive range of 
motion of the shoulder, elbow and wrist.  Shoulder abduction 
strength, elbow flexion/extension strength and hand grip 
strength was strong and equal, left and right.  There was no 
atrophy of the biceps of the upper forearm, left or right.  
There was no tenderness of the trapezius or the clavicle with 
palpation on the left side.  There was no subacromial 
crepitation.  There was no redness or swelling.  Internal and 
external rotation of both shoulders was normal and equal.  
The veteran complained of tenderness, symmetrically, left and 
right side, in the trapezius, supraspinatus, and lateral 
cervical areas, bilateral deltoid areas, laterally and 
medially about both elbows, worse on the left.

The examiner's impression was that the veteran had a rather 
classic "myofibrositis" syndrome.  The examiner stated that 
he could find no evidence of specific bony or muscular 
injury.  He stated that, while she may have had a contusion-
type injury to the left trapezius area in 1993, he could find 
no indication today that her present symptoms are related to 
any traumatic event.  In summary, he reiterated that he could 
find no relationship between her injury of 1993 while on 
active duty and her present complaints today.

At a hearing before the Board in June 1999, the veteran 
submitted color photographs of the type of truck she drove in 
the service and which depicted the size of the tailgate that 
had fallen on her shoulder in service.  She testified that 
the pain she had had since that time had gradually gotten 
worse.  She stated that the VA physician who had examined her 
at the VA outpatient clinic in July 1997, Dr. E., had 
indicated that her present left shoulder symptoms were 
related to the injury in service.  She also mentioned having 
gotten an x-ray by a Dr. "M." of Big Sky Family Medicine.

In July 1999, the RO received a statement from Dr. E. 
indicating that the veteran suffered a left shoulder injury 
while on active duty in May 1993.  He stated that she 
continued to have chronic pain and weakness in that shoulder 
secondary to that injury.

In a July 1999 statement, a former co-worker of the veteran 
stated that she was a nurse and that she had worked with the 
veteran at a Veterans Home where she had observed that the 
veteran suffered with increasing pain in her left shoulder.  
She stated that the veteran confided to her that the reason 
she left her job at the Veterans Home was that she feared the 
worsening chronic shoulder symptoms from an injury she 
sustained in the service would probably preclude her from 
pursuing her goal of becoming a nurse.

In August 1999, the RO received a reply to its request for 
records from Big Sky Family Medicine where the veteran had 
testified at the Board hearing that she had received an x-ray 
ordered by Dr. "M."  A staff person in Medical Records at 
Big Sky Family Medicine indicated that that facility had no 
record of the veteran having been treated at that office.  
The letterhead did list the full name of a Dr. "M." as 
I.R.M., M.D., and showed that Dr. M. specialized in family 
practice, obstetrics, and pediatrics.

In December 1999, the Board remanded the case for further 
development of the evidence including another VA medical 
examination in which the examiner would render an opinion, 
based on review of the evidence in its entirety, regarding a 
relationship, if any, between current left shoulder 
disability and the injury to the left shoulder in service.

A report dated March 14, 2000, from a private chiropractor, 
H.H.J. was submitted by the veteran in support of her claim.  
The veteran provided a history of the truck tailgate falling 
on her left shoulder in service and she stated that she had 
shoulder, neck, and upper back pain ever since.  On left 
shoulder examination, Dr. J. noted marked tenderness at the 
insertion of the Terres Minor muscle.  External rotation of 
the shoulder was limited and painful.  There was no 
abnormality of the biceps tendon and no major rotary cuff 
injury.  The impression was frozen left shoulder.

On March 23, 2000, the veteran underwent an examination for 
VA adjudication purposes by the same private orthopedist, Dr. 
B., who had examined her in November 1997.  The doctor 
reviewed the medical records in the claims file including the 
service medical records.  He noted that her diagnosis in 
service was a "bruise" or contusion of the left shoulder.  
Dr. B. noted that all the veteran's complaints were muscular; 
specifically, she complained of left parascapular, left 
trapezius and left anterior pectoral discomfort.  She denied 
any discomfort within the shoulder joint or the 
acromioclavicular joint on the left per se.

On physical examination, the doctor noted that the veteran 
demonstrated no pain behaviors.  She appeared in no acute 
distress.  She had full, supple range of motion of the 
cervical spine without complaint or restriction.  Range of 
motion of the shoulder, elbow, and wrist was normal, left and 
right, to all movements.  There was no atrophy of the biceps 
or the upper forearm.  There was no pain or tenderness about 
the left shoulder or the left acromioclavicular joint.  There 
was no crepitation of the left shoulder.

The doctor's impression was fibromyositis syndrome.  He 
stated that he could see no indication of a left shoulder 
joint orthopedic or neurologic problem.  He noted that the 
veteran related her symptoms to the injury in service.  
However, the examiner noted that he had no objective evidence 
that the symptoms the veteran had today were related to an 
injury she sustained while on active duty in 1993.

A May 2000 report from Dr. M., the private physician of Big 
Sky Family Medicine whom the veteran had testified had 
ordered an x-ray, showed that the veteran provided Dr. M. 
with the history of the tailgate of the truck coming down on 
her left shoulder in service.  The veteran reported having 
shoulder pain since that time.  Dr. M. noted that x-rays 
showed that the shoulder itself was normal.  She noted that 
she tended to agree with the chiropractor, Dr. J., that the 
veteran had cervical problems.  On examination, there was 
decreased range of motion of the left shoulder, especially 
with external and internal rotation.  External was worse.  
The veteran also lacked about 10 degrees of full abduction of 
her left shoulder.  The assessment was a cervical injury 
resulting in pain and the frozen shoulder syndrome she has on 
the left.

A June 2000 report from Dr. M. noted that she reviewed Dr. 
B.'s May 2000 examination report, a copy of which was 
apparently provided to her by the veteran.  Dr. M. stated 
that she thought that the veteran had a combination of 
chronic subacromial bursitis anterior shoulder tendonitis 
which limited the range of motion in her left shoulder or 
produced a fairly large amount of pain at extremes of range 
of motion.  Dr. M. further stated that the veteran did have 
fairly normal range of motion but she had pain over her 
anterior tendons, both the rotator cuff and the long head of 
the biceps.  The veteran was tender over the subacromial 
bursa.  Dr. M. also noted that the veteran was tender over 
the cervical spine, more prominently in the upper cervical 
area.  Dr. M. then stated that she thought that "by the 
mechanism of injury" the veteran did have some cervical 
spine dysfunction and it might be purely arthritis or it 
might be cervical disc disease that came from the injury.  
She then stated, "She is left with chronic inflammatory pain 
about her left shoulder that is very definitely related to 
that incident and accident . . . ."

Dr. M. arranged for physical therapy for the veteran, and a 
June 2000 report from the physical therapy department at a 
private hospital to Dr. M. is also of record.  This report 
shows that range of motion of the left shoulder was within 
normal limits but there was pain and discomfort at the last 
10 percent end range in all planes of motion.  There was no 
specific impingement syndrome, nor was there any specific 
tendonitis with isolate resistant motions.  There was 
generalized weakness throughout the shoulder girdle region.  
Palpation revealed increased tone and spasm with several 
trigger points along the vertebral border scapula, lateral 
border scalpula.  The cervical area was also examined, and 
the examiner noted that range of motion was within normal 
limits with stiffness at the end range.  Neurological signs 
were negative and foraminal compression produced local pain 
but did not radiate into the shoulder or arm.  The assessment 
was that the pain appeared to be myofascial.

Findings on an x-ray report pertaining to the cervical spine, 
ordered by Dr. M. and conducted at the same hospital on the 
same day that the physical therapy evaluation was done, 
included mild straightening and reversal of the upper 
cervical lordosis which were seen with some muscle spasm.

In a July 2000 report, Dr. M. noted that the veteran was in 
for follow-up on her shoulder pain.  The doctor reiterated 
that a number of years earlier the tailgate of a heavy truck 
came down on the veteran's shoulder.  The doctor noted that 
the veteran reported that she had never had any whiplash 
injury or any other forms of trauma.  On examination that 
day, the veteran had no paraspinous muscle spasm.  She 
continued to have pain over her lower cervical spine but did 
not have any other objective findings of abnormality.  Under 
assessment, Dr. M. stated that it was her opinion that the 
injury the veteran sustained in service "would have occurred 
with a wrenching of the neck when this heavy tailgate came 
down on the tip of her shoulder leaving her shoulder really 
unharmed structurally," but causing injury to her neck which 
had become worse through the years.

In October 2000, the veteran submitted a claim for service 
connection for a neck and back condition based on Dr. M.'s 
July 2000 report.  The RO adjudicated this claim in a June 
2002 rating decision, but it is not before the Board on 
appeal.

In an October 2000 report, Dr. M. again reiterated the 
history of the truck tailgate coming down on the veteran's 
left shoulder.  Dr. M. then reported, "It caused whiplash 
injury of her head."  Dr. M. further reported that the 
veteran had tenderness across the base of her cervical spine 
"with just an awful lot of tenderness radiating out to her 
medial scapulas."  Dr. M. noted that the veteran was "a 
very active lady."  She then noted that the veteran was now 
"in the Guard and goes to exercises and works out with them 
at least once per month."  Objective findings on examination 
and Dr. M.'s assessment both related to the cervical spine.  
Except to note that pain radiated out to trigger points in 
both medial scapulas, Dr. M. did not record any findings 
related to the shoulders and none to the left shoulder 
particularly.

In a February 2001 notation, Dr. M. noted that the veteran 
was "in today for follow-up of her injury to her cervical 
spine."  There were no complaints or findings in this report 
relevant to a current left shoulder disability.  Dr. M. 
reiterated that a tailgate of a truck had come down on the 
veteran's left shoulder in service which "caused her to have 
whiplash of her head."  Dr. M. further commented, "They 
always called it a shoulder injury with tendonitis.  However, 
I do not think it is that at all.  I think she ended up with 
a severe whiplash type injury, torn ligaments, longitudinal 
ligaments in her cervical spine, and now she is developing 
the same characteristic parasthesias and pain in her upper 
extremities in the ulnar distribution that she would have if 
she were in a motor vehicle accident."  On examination, the 
doctor noted that the veteran's muscle strength and range of 
motion to her upper extremities were normal.  All other 
findings were relevant to examination of the cervical spine. 

In February 2002, VA outpatient records dated from June 1995 
to August 2000 were obtained and added to the claims file.  
These records showed that the veteran was seen for various 
complaints and disorders, but they reflected no complaints or 
findings relevant to a left shoulder disability.


Analysis.

As shown by the service medical records, the veteran did 
sustain an injury to her left shoulder in service.  
Specifically, she sustained a contusion or bruise to her left 
shoulder with mild neuralgia in service in August 1993 when 
the tailgate of a truck fell open on her shoulder.  Dorland's 
Illustrated Medical Dictionary 374 (28th ed. 1994) (a 
contusion is a bruise).  

The issues in this case are whether the veteran has a current 
disability of the left shoulder and, if so, whether that 
disability is the result of the injury that the veteran 
sustained to her left shoulder in service.  There is some 
disagreement among the several physicians who have examined 
the veteran over the years as to whether she has a left 
shoulder disability.  The report of Dr. W., the private 
physician who examined the veteran in September 1996, 
providing the first medical evidence relevant to the left 
shoulder since the injury in service three years earlier, 
reflected normal findings on examination of the shoulder 
except for "vague and inconsistent tenderness over the 
posterior lateral and anterior aspect of the shoulder."  His 
assessment of "left shoulder pain" reflected the veteran's 
complaints of tenderness but did not provide a diagnosis of a 
shoulder disorder which could account for those complaints.

Concerning this, the Board notes that, for the purposes of 
service connection, a current disability is usually shown by 
medical evidence.  Generally, a veteran's statements as to 
subjective symptomatology alone, such as complaints of pain, 
without medical evidence of an underlying impairment capable 
of causing the symptoms alleged, is not sufficient evidence 
of the existence of a current disability for VA service 
connection purposes.  Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 
2001).  For example, where medical science has been unable to 
determine with certainty an underlying cause of certain 
symptoms, even when alleged in common by numerous veterans 
who constitute a specific population of veterans rather than 
just by one veteran, special legislation has been required to 
enable VA to assist that population of veterans.  38 U.S.C.A. 
§ 1117 ; 38 C.F.R. § 3.317.  Additionally, while the 
veteran's testimony and other statements show her sincere 
contention that she has a left shoulder disability that is 
related to service, her opinions on such matters are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).   

Dr. E. noted the veteran's complaints of severe left shoulder 
pain in July 1997 and his assessment was chronic left 
suprascapular bursitis.  Dr. J., the private chiropractor, 
also rendered a diagnosis involving bursitis when in March 
2000 he rendered his impression of "frozen shoulder".  This 
disorder is also called adhesive capsulitis or adhesive 
bursitis and it refers to adhesive inflammation between the 
joint capsule and the peripheral articular cartilage of the 
shoulder with obliteration of the sub deltoid bursa, 
characterized by painful shoulder of gradual onset, with 
increasing pain, stiffness, and limitation of motion.  
Dorland's at 261.  

Dr. M.'s earliest report, dated May 2000, also showed an 
impression of "frozen shoulder syndrome".  In June 2000, 
Dr. M. stated that she thought the veteran had "chronic 
subacromial bursitis anterior shoulder tendonitis".  Dr. M. 
examined the veteran several times between May 2000 and 
February 2001.  Her earliest reports noted that x-rays showed 
that the left shoulder itself was normal and that range of 
motion of the left shoulder was within normal limits except 
for pain at the extremes of range of motion testing.  Early 
on, Dr. M. suspected that the veteran's left shoulder 
complaints were the result, not of a shoulder injury, but of 
a cervical injury.  Although in July 2000, Dr. M. noted that 
the veteran had never had a whiplash injury, her later 
reports reflected that the veteran had sustained a whiplash 
injury in service.  Even in the July 2000 report where she 
had noted that the veteran had never had a whiplash injury, 
she rendered the opinion that the injury the veteran 
sustained in service involved "a wrenching of the neck".  
Dr. M. stated her belief that this type of injury to the neck 
or cervical spine would have left "her shoulder really 
unharmed structurally".

Dr. M.'s later reports increasingly reflected her theory that 
the injury that occurred to the veteran in service was not a 
shoulder injury but rather an injury to the cervical spine, 
and her last two reports, dated in October 2000 and February 
2001 reflect no complaints or findings of a current left 
shoulder disability at all.  Although she herself had 
diagnosed anterior shoulder tendonitis in June 2000, by 
February 2001, Dr. M. noted her rejection of what she thought 
was the diagnosis of doctors in service of tendonitis of the 
left shoulder and she also again emphasized her belief that 
the veteran did not sustain an injury to the left shoulder in 
service but rather a whiplash injury to her neck:  "They 
always called it a shoulder injury with tendonitis.  However, 
I do not think it is that at all.  I think she ended up with 
a severe whiplash type injury, torn ligaments, longitudinal 
ligaments in her cervical spine."

Dr. B., the private orthopedist who conducted examinations 
for VA adjudication purposes in November 1997 and March 2000, 
rendered a diagnosis of fibromyositis syndrome which 
indicates inflammation of the fibromuscular tissue.  
Dorland's at 628.  Like Dr. M. who had noted that the left 
shoulder itself was "structurally unharmed" and that x-rays 
reflected that the left shoulder itself was normal, Dr. B. 
noted November 1997 that he could find no evidence of 
specific bony or muscular injury and in March 2000 that there 
was no indication of a left shoulder joint orthopedic or 
neurologic problem.

Based on this evidence, the Board finds that the veteran may 
have had a current disability affecting the left shoulder, 
variously diagnosed as frozen shoulder or bursitis and 
fibromyositis, at the time she filed her claim for service 
connection for a left shoulder disability in July 1996 and in 
the years which followed.  The most recent medical evidence 
of record from Dr. M. does not show the existence of a left 
shoulder disorder.  However, whether a left shoulder 
disability still exists and what the exact nature of that 
disability need not be resolved because, for the reasons and 
bases which follow, the Board concludes that the 
preponderance of the evidence is against the claim that a 
current left shoulder disability, if any, is the result of 
the injury sustained to the left shoulder in service.

Concerning the question of a relationship between a current 
left shoulder disability, if any, and the injury sustained in 
service, the Board notes that Dr. E., Dr. M., and Dr. B. have 
addressed this question.  In his July 1999 statement, Dr. E. 
noted that the veteran continued to have chronic pain and 
weakness in the left shoulder secondary to her injury on 
active duty.  However, Dr. E. provided no rationale for this 
conclusion, and there is no evidence that he reviewed the 
service medical records pertaining to the injury in service 
or any of the other evidence in the claims file in reaching 
his conclusion.  In her June 2000 report, Dr. M. rendered an 
opinion that the veteran "was left with chronic inflammatory 
pain about her left shoulder that is very definitely related 
to that incident and accident [in service]."  However, Dr. 
M. subsequently changed her opinion that a left shoulder 
disability was the result of an injury to the veteran's 
shoulder in service and instead came to the conclusion that a 
left shoulder disability was the result of a whiplash injury 
to the veteran's neck in service.  (The veteran claimed 
service connection for a neck and back injury in service but 
did not appeal the RO's denial of this claim to the Board, 
and therefore the Board does not have jurisdiction of this 
matter.)  Moreover, Dr. M.'s most recent reports do not 
reflect the existence of a left shoulder disability at all.  

Unlike Dr. E.'s conclusory opinion, Dr. M. did provide a 
rationale for her opinion.  However, like Dr.'s E.'s opinion, 
Dr. M.'s opinion is not based on a review of the service 
medical records.  Those records do not support her theory 
that a left shoulder disability was the result of a whiplash 
injury to the veteran's neck in service because they reflect 
no evidence of such a "severe whiplash" injury having been 
sustained.  In this regard, the Board assigns less probative 
weight to Dr. E's and Dr. M's opinions than it does to the 
Dr. B.'s opinion because Dr. B.'s opinion is based on a 
review of the service medical records as well as all the 
other medical evidence of record at the time that he rendered 
his opinion.

Dr. B. noted that, although the veteran related her shoulder 
symptoms to the injury in service, he had no objective 
evidence that the symptoms were related to an injury 
sustained while on active duty in 1993.  In addition to 
assigning more probative weight to Dr. B's opinion than to 
Dr. E.'s or Dr. M.'s because Dr. B's is based on a thorough 
review of the medical evidence of record, the Board also 
assigns more weight to Dr. B.'s opinion because Dr. B. is an 
orthopedist and Dr. M. is a specialist in obstetrics and 
pediatrics, and a shoulder disability falls more within Dr. 
B.'s area of expertise.  Dr. B.'s opinion is also based on 
two thorough orthopedic examination reports whereas Dr. E. 
appears to have only seen the veteran once on an outpatient 
basis in July 1997.  Finally, Dr. B.'s opinion that current 
left shoulder symptoms were not related to the injury in 
service is consistent with the absence of medical evidence of 
complaints of a left shoulder disorder for three years 
between the August 1993 injury and the examination in 
September 1996 by Dr. W.  This period of time includes the 
remainder of the veteran's tour of active duty when she could 
have obtained medical care free of charge from the military.  
In this regard, the Board notes that there were no complaints 
or findings relevant to a left shoulder disorder on the 
separation examination report in February 1994.

For these reasons, the Board concludes that a current left 
shoulder disability, if any, is not the result of the injury 
sustained to the left shoulder in service, and that a current 
left shoulder disability, if any, was not incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
Accordingly, the claim for service connection must be denied.

Knee claims

On the July 1992 enlistment examination report, the veteran 
reported, and the examiner noted, that she had arthroscopy of 
both knees prior to service prompted by a bicycle accident.  
The examiner noted that the veteran was currently 
asymptomatic and that she ran and participated in sports 
without symptoms.  On the Report of Medical Examination, the 
examiner noted bilateral knee arthroscopy at age 15 years 
with normal findings and no tissue removed to the best 
knowledge of the veteran.  The examiner noted that there were 
no records of this procedure available.  A surgical scar was 
noted on the left knee.  The examiner also noted that an 
orthopedic consult had been conducted and showed normal 
functional left and right knees.  The ligaments were okay.

The July 1992 orthopedic consult report is also of record.  
The orthopedist noted that the veteran had undergone 
arthroscopy of both knees in 1988 and that it had been a 
normal examination.  The veteran had had no problems with the 
knees since.  There was no swelling, catching, popping, or 
limitations.  The veteran was fully active in sports.  The 
veteran reported that she could run, jump, squat, etc.  
Examination of the knees was normal.  There was good range of 
motion without crepitus, ligaments were okay, there was good 
strength in the quadriceps, the patellae tracked okay without 
grind, and there was negative McMurray's sign.  X-ray of the 
knees was normal and the examiner's impression was normal 
functional right and left knees.

In November 1992, the veteran complained of pain in both 
knees, as well as in the feet and ankles.  Findings on 
examination included crepitus and the assessment was 
bilateral knee and ankle strain.  The veteran was prescribed 
Motrin and isometric exercises.

In December 1992, the veteran reported that the she had been 
doing the prescribed exercises and that pain had decreased in 
the left knee but that she still had pain in the right knee.  
She complained of right knee pain worsening with physical 
exercise.  The assessment was resolving lateral collateral 
ligament strain.

In May 1993, the veteran complained of injured knees.  She 
stated she had a history of problems with her knees and was 
told she had a stress fracture.  She reported having had 
three surgeries on her knees for arthritis.  It was noted 
that she had "scopes" in both knees for locking.  
Examination of the knees was negative except for tenderness 
on the medial surface and some crepitus on McMurray's 
testing.  The assessment was tender medial collateral 
ligaments, bilateral knees.  The veteran was given Motrin, a 
profile, and knee braces.

In June 1993, the veteran was seen for follow-up on both 
knees.  She stated that the knee braces were a little tight 
but seemed to help.  She gave a history of arthroscopic 
surgery bilaterally with cartilage removal on the left five 
years earlier.  There was no history of trauma and no 
swelling.  She experienced increased pain with running.  
Objectively, findings were normal with full active range of 
motion, except there was patellar crepitus.  The assessment 
was patellar laxity, bilateral knees.  The veteran was to run 
at her own pace for two weeks and wear knee braces.  She was 
prescribed Motrin and quadriceps strengthening exercises.

There were no further complaints or findings relevant to the 
injury to the knees for the remainder of the veteran's period 
of active duty.  The veteran did not report any complaints 
pertaining to the knees on the separation examination 
conducted in February 1994.  She answered "no" to a 
question about having or having ever had a painful or 
"trick" knee.  Clinical evaluation of the lower extremities 
was normal.  

Examination of the lower extremities by a private orthopedist 
for VA adjudication purposes in November 1997 was normal.  
There were no complaints relevant to the knees and knee 
motion and reflexes were normal.  There was no atrophy of the 
leg musculature shown, the circumference of both the thigh 
and calf being equal left and right.

A VA outpatient record dated in March 1999 reflects that the 
veteran was seen for an examination for a medical assistant 
program.  She provided a history of bilateral patellar 
surgery twice on the left, once on the right, and the 
examiner noted that it sounded like the veteran had had a 
patellar shave and lateral release.  She was on no 
medications.  On examination of the extremities, there was no 
edema.  The assessment was "[h]istory suggests 
chondromalacia patella."

Findings pertaining to the lower extremities were normal on 
examination in March 2000 by the same private orthopedist who 
conducted the November 1997 examination for VA adjudication 
purposes.  There were no complaints relevant to the knees and 
knee motion and reflexes were normal.  There was no atrophy 
of the thigh or calf.

Left knee claim.

The Board notes that a left knee injury which preexisted the 
veteran's entrance to service in October 1992 was noted on 
her entrance examination report.  Although the notation was 
based on history provided by the veteran, this history 
included such details as the injury to the knees having been 
sustained in a bicycle accident, that arthroscopy had been 
performed bilaterally, by a doctor in Salt Lake City.  
Moreover, the history was consistent with the surgical scar 
noted on the left knee on the entrance examination.  Finally, 
the veteran's history as to having arthroscopic procedures on 
the knees prior to service is consistently provided 
throughout service.  Accordingly, the Board concludes that, 
in consideration of the veteran's history of a preexisting 
bilateral knee injury, together with all other material 
evidence, a preexisting left knee injury was noted on 
entrance to service, and therefore the presumption of sound 
condition as to a left knee condition does not attach.  
Moreover, the Board concludes, based on the veteran's history 
of preexisting knee injuries, together with all other 
material evidence, that a left knee condition did preexist 
entry onto active duty in this case.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

With regard to whether the left condition was aggravated in 
service, the Board notes that the evidence shows only 
temporary or intermittent flare-ups of symptoms of a 
preexisting left knee condition and no permanent worsening of 
the underlying condition.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  In this regard, the Board notes that the 
condition of the left knee was quite good on entrance to 
service.  The entrance examiner noted that the veteran was 
currently asymptomatic and that she ran and participated in 
sports without symptoms.  On orthopedic consult at entrance, 
the doctor noted that x-ray of the knees was normal and the 
examiner's impression on physical examination was normal 
functional right and left knees.

The veteran was seen on four occasions during service for 
knee complaints.  However, subsequent to June 1993, there 
were no further complaints or findings relevant to the knees 
for the remainder of the veteran's period of active duty.  
The veteran did not report any complaints pertaining to the 
knees on the separation examination conducted in February 
1994.  She answered "no" to a question about having or 
having ever had a painful or "trick" knee.  Clinical 
evaluation of the lower extremities was normal.  

Similarly, there is no post-service evidence of complaints or 
findings relevant to the knees.  Examination of the lower 
extremities by a private orthopedist for VA adjudication 
purposes in November 1997 and March 2000 was normal.  There 
were no complaints relevant to the knees and knee motion and 
reflexes were normal.  There was no atrophy of the leg 
musculature shown, the circumference of both the thigh and 
calf being equal left and right.  A VA outpatient record 
dated in March 1999 reflected only the history provided by 
the veteran of bilateral patellar surgery twice on the left, 
once on the right.  On examination of the extremities, there 
was no edema.  The assessment was "[h]istory suggests 
chondromalacia patella."  No current complaints or findings 
relevant to a knee disorder were noted.

Based on this evidence, the Board concludes that the veteran 
experienced intermittent flare-ups of left knee 
symptomatology during service but that she exited service 
with the left knee in the same good condition that it was in 
at entrance.  This conclusion is not only supported by 
comparison of the findings relevant to the knees on entrance 
and separation, but also by the lack of post-service evidence 
of a current left knee disability.  Accordingly, the Board 
concludes that a left knee disability, if any, was not 
incurred in or aggravated in service.  38 U.S.C.A. §§ 1110, 
1111, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306 .



New and material evidence to reopen the right knee claim.

In a February 1996 rating decision, the RO denied a claim for 
service connection for a right knee condition on the basis 
that the condition preexisted service and was not aggravated 
in service.  The veteran did not appeal that decision, and it 
became final.  38 U.S.C.A. § 7105(c).

In August 1997, the RO received a statement from the veteran 
referring to disabilities of both knees in service.  In March 
1998, the RO denied service connection for a right knee 
disability on the basis that the veteran had not presented 
new and material evidence to reopen that claim.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
were amended effective August 29, 2001.  These amendments are 
effective only on claims received on or after August 29, 
2001, and therefore they are not relevant in this case.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

Evidence presented or secured since the February 1996 final 
denial of service connection for a right knee disability 
includes the November 1997 report of examination by a private 
orthopedist for VA adjudication purposes in which the 
examiner found that the lower extremities were normal.  There 
were no complaints relevant to the knees and knee motion and 
reflexes were normal.  There was no atrophy of the leg 
musculature shown, the circumference of both the thigh and 
calf being equal left and right.  In addition, the VA 
outpatient record dated in March 1999 reflected only the 
history provided by the veteran of bilateral patellar surgery 
twice on the left, once on the right.  On examination of the 
extremities, there was no edema.  The assessment was 
"[h]istory suggests chondromalacia patella."  No current 
complaints or findings relevant to a knee disorder were 
noted.  Finally, findings pertaining to the lower extremities 
were normal on examination in March 2000 by the same private 
orthopedist who conducted the November 1997 examination for 
VA adjudication purposes.  There were no complaints relevant 
to the knees and knee motion and reflexes were normal.  There 
was no atrophy of the thigh or calf.

This evidence, while new, is not material because it does not 
bear directly and substantially upon the specific matter 
under consideration - that is, whether a current right knee 
disability exists and, if so, whether that disability is the 
result of a disease or injury incurred in service or of 
aggravation of a preexisting right knee condition in service.  
The new evidence does not reflect the existence of a current 
right knee disability.  Degmetich v. Brown, 104 F. 3d at 
1332.  Moreover, it provides nothing relevant to service 
incurrence or aggravation of a right knee disability, if any.  
Accordingly, the Board concludes that the evidence, either by 
itself or in connection with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Therefore, the Board concludes that new and material evidence 
has not been submitted in this case, and the claim for 
service connection for a right knee disability may not be 
reopened.




ORDER

Service connection for a left shoulder disability and for a 
left knee disability is denied.

New and material evidence not having been submitted, service 
connection for a right knee disability is denied.



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

